Concurring Opinion by
Judge Crumlish, Jr.:
I am in complete accord with the holding of the majority. However, I feel it necessary to again clarify my position with regard to the over-fragmentization of personnel within the hospital setting. As I stated in Albert Einstein Medical Center v. Pennsylvania Labor Relations Board, 17 Pa. Commonwealth Ct. 91, 330 *620A.2d 264 (1975), the danger of over-fragmentization includes the possibility of total disruption and eventual discontinuance of vital health services to the community, and attendant thereto the threat of stalemate and inter-unit confrontation, and must be avoided. In Einstein, supra, I wrote that the appropriateness of the unit composed of pharmacists, and part-time and supervisory employees within that group, should be carefully scrutinized in order to ascertain an identifiable community of interest.
Before us today is a unit proposed to compose approximately 500 full-time and regular part-time registered and licensed practical nurses, including assistant head nurses, public health coordinators, home care nurse coordinators, and in-service instruction coordinators. In my judgment, such a unit is appropriate because the community of interest common to all these nurses is readily apparent. On the basis of the foregoing, reiterating my admonishment to the Board to carefully scrutinize to avoid over-fragmentization, I concur.